DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the remarks, filed 11/17/2021, with respect to the amended claims 1, 11, and 20 have been fully considered and moot in view of new grounds of rejection by relying on the teachings of Budagavi et al (US 20190139266 A1) and Kuma et al. (US 20210250600 A1).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8-9, 11, 18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kuma et al. (US 20210250600 A1).

Note: the specification discloses [0071] Each segmented body part may be regarded as a chunk; [0095] the plurality of chunks may be selected based on a body part segmentation performed on the input point cloud.

Regarding claims 1, 11, and 20 , Kuma teaches an apparatus for carrying out a method for encoding a video stream using video point cloud coding (fig. 19, the apparatus performs encoding video stream using video point cloud coding as shown in figure 9),
the apparatus (fig. 19) comprising: 
at least one memory configured to store program code (903 of fig. 19, [0239] the RAM 903, data and so forth necessary for the CPU 901 to execute various processes are also stored suitably); and 
at least one processor configured to read the program code and operate as instructed by the program code (CPU 901 of fig. 19, a processor performs a video encoding as shown in figure  9), 
the program code ([0239] the CPU executes the program) comprising: 
obtaining code configured to cause the at least one processor to obtain an input point cloud (INPUT point cloud of fig. 2, Point Cloud input of fig. 9); 
dividing code configured to cause the at least one processor to the input point cloud into a plurality of chunks (SEGMENTATION of fig. 2 includes the body parts as a plurality of chucks, Chunk number 0 to Chunk number 6 of  fig. 5, 111 of figs. 9 and 10, 151-153 of fig. 10 illustrate segmentations (also referred to as regions), [0125] the patch decomposition section 111 decomposes the acquired 3D data into a plurality of segmentations, segmented shapes in figure 5), 
including a first chunk comprising a first plurality of points and a second chunk comprising a second plurality of points (SEGMENTATION of fig. 2, 151-153 of fig. 10, [0125] the plural segmentations comprise a first segmentation as a first chunk and a second segmentation as a second chunk, the chunk comprises plurality of points as shown in figure 1,  [0051 and 0052], figs. 5 and 7, Chunk number 0 to Chunk number 6, and the chunk is the segmented part or parts of the point cloud, 32 of fig. 5 is the segmented part);
first generating code configured to cause the at least one processor (111 of figs. 9 and 10) 
to apply a patch generation process to the first chunk (154 and 155 of fig. 10, [0120, 0125, 0148], FIGS. 5 and 7) 
to generate a first plurality of patches based on the first plurality of points (PLANE-PROJECTED BY EACH REGION TO GENERATE Texture and Depth IMAGES of fig. 2, 154 and 155 of fig. 10, [0125] the patch decomposition section 111 decomposes the acquired 3D data into a plurality of segmentations and projects the 3D data on a two-dimensional plane for each of the segmentations to generate patches; [0148] the two-dimensional projection section 155 generates patches of position information (Geometry) and attribute information (Texture). The two-dimensional projection section 155 supplies the generated patches of position information (Geometry) and the generated patches of attribute information (Texture) to the index application section 156 together with other data; 51 of fig. 7, [0098]); 

to apply the patch generation process separately to the second chunk (154-155 of fig. 10, [0120, 0125, 0148], FIGS. 5 and 7),  
to  generate a second plurality of patches based on the second plurality of points (PLANE-PROJECTED BY EACH REGION TO GENERATE Texture and Depth IMAGES of fig. 2, 154 and 155 of fig. 10; [0120] generating patches described above may be position information (Geometry) indicative of the position of each point or may be attribute information (Texture) such as color information added to such position information; [0125] the patch decomposition section 111 decomposes the acquired 3D data into a plurality of segmentations and projects the 3D data on a two-dimensional plane for each of the segmentations to generate patches; [0148] the two-dimensional projection section 155 generates patches of position information (Geometry) and attribute information (Texture). The two-dimensional projection section 155 supplies the generated patches of position information (Geometry) and the generated patches of attribute information (Texture) to the index application section 156 together with other data, 52 of fig. 7, [0098]);  
packing code configured to cause the at least one processor to pack the first plurality of patches and the second plurality of patches into an image (113 of fig. 9, figs. 5 and 7 for packing, [0098] By placing the patches according to the encoding unit information, each of the patches can be placed in the encoding unit according to the projection direction); and 
third generating code configured to cause the at least one processor to generate the video stream based on the image (114-118 of fig. 10, generating the video stream based on the packed patches).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kuma et al. (US 20210250600 A1) in view Lee et al. (US 2020/0153885).
Regarding claims 2 and 12. Kuma teaches the apparatus of claims 1 and 11, wherein the obtaining code comprises first obtaining code and information of the other point is lost ([0130 and 0136] absent of data for each positon). 
However, Kuma does not teach wherein the program code further comprises: second obtaining code configured to cause the at least one processor to obtain a plurality of missed 
Lee teaches wherein the program code further comprises: second obtaining code configured to cause the at least one processor to obtain a plurality of missed points which are included in the input point cloud and are not included in the first plurality of points and the second plurality of points ([0434-0436], 8 missing points and 6 missing points of fig. 30); and fourth generating code configured to cause the at least one processor to generate the video stream based on the image and the plurality of missed points ([0436] the geometry image generation according to the embodiments may determine the missing points based on the value of delta).
Taking the teachings of Kuma and Lee together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lee into the system of Kuma for improving the quality of the content may be needed for the captured point cloud video ([0545] of Lee).
Regarding claim 17, Kuma does not teach wherein a number of the first plurality of points is equal to a number of the second plurality of points as claimed.
Lee teaches wherein a number of the first plurality of points is equal to a number of the second plurality of points as claimed (4 and 4, 9 and 9, 8 and 8 of d1 and d0 of fig. 30).
Taking the teachings of Kuma and Lee together as a whole, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to modify the teachings of Lee into the system of Kuma for improving the quality of the content may be needed for the captured point cloud video ([0545] of Lee).

Claims 3, 10, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kuma et al. (US 20210250600 A1) in view of Nakagami et al. (US 20210174559 A1).
Regarding claims 3 and 13, Kuma does not teach wherein the program code further comprises: first determining code configured to cause the at least one processor to determine a bounding box of the input point cloud; and second determining code configured to cause the at least one processor to determine one or more axes of the bounding box, and wherein the dividing code is further configured to cause the at least one processor to divide the input point cloud into the plurality of chunks based on the one or more axes.
Nakagami further teaches the method of claim 1 and the apparatus of claim 11, wherein the program code further comprises: 
first determining code configured to cause the at least one processor to determine a bounding box of the input point cloud (the bounding box figs. 8 and 9); and 
second determining code configured to cause the at least one processor to determine one or more axes of the bounding box ([0097] the segmentation initial setting section 152 classifies, on the basis of components in six axes of a normal direction estimated by the normal direction estimation section 151, a face of 3D data corresponding to the normal direction), and 
wherein the dividing code is further configured to cause the at least one processor to divide the input point cloud into the plurality of chunks based on the one or more axes ([0062] axes of the bounding box, figures 8 and 0, the bounding box has faces of chunks).
Taking the teachings of Kuma and Nakagami together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 
Regarding claims 10 and 19, Kuma further teaches wherein metadata of the video stream indicates at least one from among an indication of whether chunking is used to encode the video stream (112 of figs. 9 and 11, [0127] the metadata generation section 112 supplies the generated encoding unit information, for example, to the packing section 113, video encoding section 115, video encoding section 116, OMap encoding section 117, and multiplexer 118 ), a number of the plurality of chunks (figs. 5 and 7),
Kuma does not teach an origin point of a boundary box of the input point cloud, and a size of the boundary box.
Nakagami teaches an origin point of a boundary box of the input point cloud, and a size of the boundary box (fig. 9 shows 2D box has its size, [0127, 0190 and 0191]).
Taking the teachings of Kuma and Nakagami together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to modify the bounding box with axes of Nakagami into the encoder of Kuma for the geometry encoding efficiency is improved.

Claims 4, 6, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kuma et al. (US 20210250600 A1) in view of Mitchell et al. (US 20190313080 A1)
Regarding claims 4 and 14, Kuma further teaches the method of claim 1 and  apparatus of claim 13. 

Mitchell teaches wherein the plurality of chunks are aligned along one from among a longest axis of the one or more axes, or a shortest axis of the one or more axes ([0030] a set of axis-aligned bounding boxes).
Taking the teachings of Kuma and Mitchell together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the set of axis-aligned bounding boxes of Mitchell into the system of Kuma to improve decoding performance, as the data stream is organized, accessed, and decoded in an efficient manner.
Regarding claims 6 and 16, Kuma teaches the apparatus of claims 3 and 13, 
However, Kuma does not teach wherein the plurality of chunks are aligned along a first axis from among the one or more axes and a second axis from among the one or more axes as claimed.
Mitchell teaches wherein the plurality of chunks are aligned along a first axis from among the one or more axes and a second axis from among the one or more axes ([0030] a set of axis-aligned bounding boxes).
Taking the teachings of Kuma and Mitchell together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to modify the set of axis-aligned bounding boxes of Mitchell into the system of Kuma to improve decoding performance, as the data stream is organized, accessed, and decoded in an efficient manner.

Claims 5, 7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kuma et al. (US 20210250600 A1) in view of Pack (US 20080238919 A1).
Regarding claims 5 and 15, Kuma further teaches the apparatus of claim 13, wherein the dividing code is further configured to cause the at least one processor to divide the input point cloud into the plurality of chunks along the axis ([0144] six axes, fig. 4). 
Kuma does not disclose third determining code configured to cause the at least one processor to determine eigen vectors of a covariance matrix of the input point cloud, first selecting code configured to cause the at least one processor to select an eigen vector from among the eigen vectors, wherein the eigen vector corresponds to a largest eigen value from among eigen values corresponding to the eigen vectors; second selecting code configured to cause the at least one processor to select an axis, wherein the axis is closest to the eigen vector from among the one or more axes, as claimed.
	Pack teaches code configured to cause the at least one processor to determine eigen vectors of a covariance matrix of the input point cloud ([0078] k-nearest neighborhood covariance, 420 and 425 of fig. 4, [0091]), first selecting code configured to cause the at least one processor to select an eigen vector from among the eigen vectors, wherein the eigen vector corresponds to a largest eigen value from among eigen values corresponding to the eigen vectors ([0091, 0093] Vector v.sub.split may be selected as the eigenvector of the covariance matrix CV corresponding to the largest eigenvalue of CV); second selecting code configured to cause the at least one processor to select an axis ([0090 and 0091] the point set P may be split along its axis of greatest variance), wherein the axis is closest to the eigen vector from among the one or more axes ([0090-0091] the point set P has its axis).  

	Regarding claim 7, Kuma modified by Pack teaches the method of claim 6. 
However, Kuma does not teach determining eigen vectors of a covariance matrix of the input point cloud, selecting a first eigen vector and a second eigen vector from among the eigen vectors, wherein the first axis is closest to the first eigen vector from among the one or more axes, and wherein the second axis is closes to the second eigen vector from among the one or more axes as claimed.
Pack teaches determining eigen vectors of a covariance matrix of the input point cloud ([0078-0079, 0091]), selecting a first eigen vector and a second eigen vector from among the eigen vectors ([0078-0079]. The Eq. 1.1 is used to calculate a first eigenvector and a second eigenvector), wherein the first axis is closest to the first eigen vector from among the one or more axes (y axis in Eq. 1.1 [0078]), and wherein the second axis is closes to the second eigen vector from among the one or more axes (y axis in Eq. 1.1, [0078]). 
Taking the teaching of Kuma and Pack together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pack into the system of Kuma to provide improved packing so that more spaces in the 2D grid are filled by the projected region of interest.

Claims 1, 3, 8-11, 13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagami et al. (US 20210174559 A1) in view of Budagavi et al. (US 20190139266 A1).

the apparatus (fig. 24) comprising: 
at least one memory configured to store program code (903 of fig. 24, [0263] the computer executes the encoding and decoding processes); and 
at least one processor configured to read the program code and operate as instructed by the program code (CPU 901 of fig. 24, a processor performs a video encoding as shown in figure  4; Fig. 4, the encoder is for encoding process), 
the program code ([0263] the CPU executes the program) comprising: 
obtaining code configured to cause the at least one processor to obtain an input point cloud (INPUT point cloud of fig. 2, Input Point Cloud 121 of fig. 4, [0059 and 0083-0084] the point cloud comprises a plurality of points, points of fig. 1); 
dividing code configured to cause the at least one processor to the input point cloud into a plurality of chunks (SEGMENTATION of fig. 2,111 of figs. 4 and 5, 152 and 153 of fig. 5, [0062], the point cloud is divided into the plural segmentations that are considered a plurality of chunks, the segmentations include points of the point cloud), 
including a first chunk comprising a first plurality of points and a second chunk comprising a second plurality of points (SEGMENTATION of fig. 2, 151-153 of fig. 5, [0062] the plural segmentations comprise a first segmentation as a first chunk and a second segmentation as second chunk, [0059 and 0069] points, [0120] pieces of data of points on the surface as viewed from a projection plane of 3D data are projected);

second generating code configured to cause the at least one processor to generate a second plurality of patches based on the second plurality of points (PLANE-PROJECTED BY EACH REGION TO GENERATE Texture and Depth IMAGES of fig. 2, 154 and 155 of fig. 5, projecting 3D data to a two-dimensional planes, layer 1 and layer 0 of fig. 8, layers 3-0 of fig. 9. The Texture and Depth IMAGES are texture patch and depth patch); 
packing code configured to cause the at least one processor to pack the first plurality of patches and the second plurality of patches into an image (112 of fig. 4, [0085-0087]); and 
third generating code configured to cause the at least one processor to generate the video stream based on the image (114-116 of fig. 4, generating the video stream based on the packed patches).
It is noted that Nakagami is silent about to apply a patch generation process to the first chunk and to apply the patch generation process separately to the second chunk as claimed.
Budagavi teaches a patch generator (504 of fig. 5A) to apply a patch generation process to the first chunk ([0090] The patch generator 504 decomposes the 3-D point cloud 502 and creates multiple patches, figs. 6A-6C. The patches can be organized by an attribute. The patch generator 504 can cluster geometry attributes and texture attributes onto different 2-D frames. The clustering can be based on criteria such as a normal direction, distance to projected frames, contiguity, and the like. Each generated cluster is represented as a patch, as described below with 
Taking the teachings of Nakagami and Budagavi together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patch generator (504 of fig. 5A) of Budagavi into the patch decomposition section of Nakagami for a higher quality to a ROI can be performed by increasing the point cloud density and reducing the quantization error of geometry and color attributes in the ROI to improve the compression ratio.
Regarding claims 3 and 13, Nakagami further teaches the method of claim 1 and the apparatus of claim 11, wherein the program code further comprises: 
first determining code configured to cause the at least one processor to determine a bounding box of the input point cloud (the bounding box figs. 8 and 9); and 
second determining code configured to cause the at least one processor to determine one or more axes of the bounding box ([0097] the segmentation initial setting section 152 classifies, on the basis of components in six axes of a normal direction estimated by the normal direction estimation section 151, a face of 3D data corresponding to the normal direction), and 
wherein the dividing code is further configured to cause the at least one processor to divide the input point cloud into the plurality of chunks based on the one or more axes ([0062] axes of the bounding box, figures 8 and 0, the bounding box has faces of chunks).
Regarding claims 8, 9, and 18, Nakagami further teaches the apparatus of claims 1 and 11, wherein the input point cloud represents a human body (INPUT Point Cloud of fig. 2); and wherein the plurality of chunks are selected based on a body part segmentation performed on the 
Regarding claims 10 and 19, Nakagami further teaches the apparatus of claim 11, wherein metadata of the video stream indicates at least one from among an indication of whether chunking is used to encode the video stream ([0268 and 0279]), a number of the plurality of chunks, an origin point of a boundary box of the input point cloud, and a size of the boundary box (fig. 9 shows 2D box has its size, [0127, 0190 and 0191]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340.  The examiner can normally be reached on Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425

/TUNG T VO/Primary Examiner, Art Unit 2425